Citation Nr: 0031005	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
nervous disorder, variously claimed as schizophrenia, 
paranoid type.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from July 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that no new and material evidence had been submitted to 
reopen the veteran's service connection claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Service connection for a nervous disorder was denied in a 
July 1987 rating decision; no appeal followed.

3.  Service connection for impotency was denied in a January 
1986 rating decision; no appeal followed.

4.  Documents submitted in support of the veteran's 
application to reopen his claim of service connection for a 
nervous disorder, variously claimed as schizophrenia, 
paranoid type subsequent to the 1987 RO rating decision and 
for service connection for impotency subsequent to the 1986 
rating decision consist of hearing transcripts, VA and 
private medical records, and evidence of Social Security 
benefits.  Material submitted in support of the veteran's 
application to reopen claims of service connection for a 
nervous disorder and impotency since the 1987 and 1986 RO 
decisions respectively is cumulative or redundant.

CONCLUSIONS OF LAW

1.  The July 1987 rating decision by the RO that denied 
service connection for a nervous disorder is final.  
38 U.S.C.A. §§ 5108; 7104 (West 1991); 38 C.F.R. § 20.1103 
(2000).  

2.  Evidence received since the RO's July 1987 decision with 
respect to service connection for a nervous disorder is not 
new and material.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  The January 1986 rating decision by the RO that denied 
service connection for impotency is final.  38 U.S.C.A. 
§§ 5108; 7104 (West 1991); 38 C.F.R. § 20.1103 (2000).  

4.  Evidence received since the RO's January 1986 decision 
with respect to service connection for impotency is not new 
and material.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Factual Background

Service connection for impotency was denied in January 1986 
by the RO for a lack of medical evidence of such disorder 
related to the veteran's period of service.  At that time, 
the RO considered the veteran's service medical records, 
which were negative for any pertinent information, notations, 
or clinical findings, and VA outpatient records extending 
from 1982 to 1986.  

Service connection for a nervous disorder was denied by the 
RO in a July 1987 rating decision for a lack of clinical data 
to substantiate a nervous disability in service or within the 
presumptive period.  At that time, the RO considered VA 
outpatient records dated from July to September 1982 for 
depression and VA clinical records from 1985 to 1987 that in 
pertinent part related to treatment for a psychiatric 
disorder including schizophrenia.  

Evidence received subsequent to the RO's decision in January 
1986 as to service connection for impotency and the July 1987 
decision related to a nervous disorder consists of a 
physician's evaluations for sexual dysfunction dated in May 
1985 and April 1987 during which time the veteran claimed 
penile dysfunction since the early 1980s.  Also submitted is 
a VA hospital report dated from August to September 1987 for 
erectile dysfunction and schizophrenia.  During that period 
of time, the examiner noted that the veteran had recounted 
various versions of his history of impotency for which the 
first medical studies were apparently conducted in 1985.  The 
examiner also noted multiple somatic complaints with a 
history of schizophrenia.  

Also received into the record in 1988 subsequent to the above 
rating decisions are state hospital records for psychiatric 
treatment that extend from 1979 to 1981.  The veteran also 
submitted private clinical records that extend from 1980 to 
1999 and VA outpatient records from 1990 to 1992.  Overall, 
those records reflect treatment for penile dysfunction and 
psychiatric disability.  

The veteran also provided a report from a May 1997 VA 
examination, which included a recitation of his past medical 
history.  The veteran was diagnosed with schizophrenia, 
paranoid type, and male erectile disorder.  

The veteran had a hearing in February 2000, at which time he 
testified that he was diagnosed with schizophrenia in 1980.  
Transcript (T.) at 3.  He also said he was treated for 
impotency in 1971 while in service.  (T.) at 4.  The veteran 
recalled that he was treated with Tetracycline at that time.  
(T.) at 4. 

II. Pertinent Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000).

New and material evidence

Except as provided in 38 U.S.C.A. § 5108 (West 1991), when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(West 1991).  Following notification of an initial review and 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal 
submitted either within 60 days of the issuance of a 
statement of the case or within the remainder of the one-year 
period of mailing of the notice of the adverse determination; 
otherwise, the determination becomes final and is not subject 
to revision absent new and material evidence.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation as evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the matter under 
consideration.  It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2000).  

Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

III.	Analysis

This veteran contends that he has submitted new and material 
evidence in support of his service connection claims.  
Specifically, the veteran alleges that he has provided 
evidence that his current nervous disorder and schizophrenia, 
along with his impotency are related to his period of 
service.  The Board notes that the RO denied the veteran's 
service connection claims in 1987 and 1986 due to a lack of 
clinical evidence to relate any post-service disabilities to 
his period of active service.   Although the record has been 
extensively supplemented since those decisions, the new 
evidence essentially addresses the status of the conditions 
at issue many years after service.  The amplified record does 
not tend to show that the disorders on appeal had their onset 
during service or are otherwise attributable to service.  In 
this connection, at the most recent hearing, the veteran 
testified that his psychiatric illness had not been linked by 
any doctor to military service. 



ORDER

New and material evidence not having been submitted, service 
connection for a nervous disorder and impotency remain 
denied.  




		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


